NOTE: This order is nonprecedential.


 mutteb ~tateg QCourt of ~peaIg
     for tbe jfeberaI QCtrcutt

SHELDON PETERS WOLFCHILD, ERNIE PETERS
LONGWALKER, SCOTT ADOLPHSON, MORRIS J.
   PENDLETON, BARBARA FEEZOR BUTTES,
   WINIFRED ST. PIERRE FEEZOR, AUTUMN
WEAVER, ARIES BLUESTONE WEAVER, ELIJAH
BLUESTONE WEAVER, RUBY MINKEL, LAVONNE
    A. SWENSON, WILLIS SWENSON, AARON
    SWENSON, BEVERLY M. SCOTT, LILLIAN
     WILSON, MONIQUE WILSON, SANDRA
 COLUMBUS GESHICK, CHERYL K. LORUSSO,
     JENNIFER K. LORUSSO, CASSANDRA
        SHEVCHUK, JASON SHEVCHUK,
  JAMES PAUL WILSON, EVA GRACE WILSON,
  BENITA M. JOHNSON, AND KEVIN LORUSSO,
           Plaintiffs-Cross Appellants,

                       AND
ANITA D. WHIPPLE ET AL., DESCENDANTS OF
 LUCY TRUDELL, BONNIE RAE LOWE, ET AL.,
DESCENDANTS OF JOSEPH GRAHAM, ET AL.,
  LENOR ANN SCHEFFLER BLAESER ET AL.,
      DESCENDANTS OF JOHN MOOSE,
     AND MARY BETH LAFFERTY, ET AL.,
                    Plaintiffs,

                       AND
COURSOLLE DESCENDANTS AND ROCQUE AND
        TAYLOR DESCENDANTS,
WOLFCHILD v.   us                            2


                         Plaintiffs,

                            AND
   DEBORAH L. SAUL, LAURA VASSAR, ET AL.,
 LYDIA FERRIS ET AL., DANIEL M TRUDELL, ET
  AL., ROBERT LEE TAYLOR, ET AL., AND DAWN
                   HENRY,
                         Plaintiffs,

                            AND
       RAYMOND CERMAK, SR., (ACTING
   INDIVIDUALLY AND UNDER A POWER OF
  ATTORNEY FOR STANLEY F. CERMAK, SR.),
 MICHAEL STEPHENS, ET AL., JESSE CERMAK,
    ET AL., DENISE HENDERSON, DELORES
  KLINGBERG, SALLY ELLA ALKIRE, PIERRE
  ARNOLD, JR., AND GETRUDE GODOY ET AL.,
                         Plaintiffs,

                            AND
 JOHN DOES 1-30, WINONA C. THOMAS ENYARD,
             AND KITTO, ET AL.,
                         Plaintiffs,

                            AND
           FRANCINE GARREAU, ET AL.,
                         Plaintiffs,

                            AND
                FRANCIS ELAINE FELIX,
                          Plaintiff,

                            AND
                    KE ZEPHIER, ET AL.,
3                                       WOLFCHILD   v. us


                  Plaintiffs,

                     AND
    LOWER SIOUX INDIAN COMMUNITY,
               Plaintiff,

                     AND
          PHILIP W. MORGAN,
               Plaintiff,

                     AND
      REBECCA ELIZABETH FELIX,
              Plaintiff,

                     AND
        VERA A. ROONEY, ET AL.,
                Plaintiffs,

                     AND
          DANNY LEE MOZAK,
          Plaintiff-Cross Appellant,

                     AND
         DAWN BURLEY, ET AL.,
         Plaintiffs-Cross Appellants,

                     AND

         HARLEY ZEPHIER, SR.,
          Plaintiff-Cross Appellant,

                     AND
            JOHN DOES 1-433,
         Plaintiffs-Cross Appellants,
WOLFCHILD v.   us                                    4


                             AND

               JULIA DUMARCE, ET AL.,
                Plaintiffs-Cross Appellants,

                             AND

  RAYMOND COURNOYER, SR., ET AL., JERRY
 ROBINETTE, ET AL., SANDRA KIMBELL, ET AL.,
  CHARLENE WANNA, ET AL., AND LESLIE LEE
              FRENCH, ET AL.,
          Plaintiffs-Cross Appellants,

                             AND

               KRISTINE ABRAHAMSON,
                Plaintiff-Cross Appellant,

                             AND

        VICTORIA ROBERTSON VADNAIS,
             Plaintiff-Cross Appellant,

                              v.
                     UNITED STATES,
                     Defendant-Appellant.


                    2012-5035, -5036, -5043


   Appeals from the United States Court of Federal
Claims in consolidated case nos. 03-CV-2684 and 01-CV-
0568, Judge Charles F. Lettow.


                        ON MOTION
5                                           WOLFCHILD v. us


              Before SCHALL, Circuit Judge.

                        ORDER
    Sheldon Peters Wolfchild, et al.  r.wolfchild), move for
leave, out of time, to file a principal cross-appeal and
response brief, with brief attached, that exceeds the word
limit by 5000 words. The United States opposes.

    Accordingly,

    IT Is ORDERED THAT:

   The motion is denied. Wolfchild's conforming brief
must be filed within 14 days of the date of this order.


                                    FOR THE COURT

    NOV 05 2012                     /s/ Jan Horbaly
       Date                        Jan Horbaly
                                   Clerk
cc: Wood R. Foster, Jr., Esq.
    Scott Allen Johnson, Esq.
    Garrett J. Horn, Esq.
                                                     COUJ~.,aPEALS
                                                u.s.THE FEDERAL CIRCUITFOR
    Jack E. Pierce, Esq.
    Elizabeth T. Walker, Esq.
                                                      NOV 05 201~
    Nicole Nachtigal Emerson, Esq.                       JANHORBAlY
    Francis Elaine Felix                                    ClBI
    James Lawrence Blair, Esq.
    Douglas R. Kettering, Esq.
    Philip William Morgan
    Rebecca Elizabeth Felix
    Bernard Joseph Rooney, Esq.
WOLFCHILD   v.   us                 6


      Erick G. Kaardal, Esq.
      Creighton A. Thurman, Esq.
      Kelly Stricherz, Esq.
      Larry B. Leventhal, Esq.
      Robin L. Zephier, Esq.
      Gary John Montana, Esq.
      Randy Vern Thompson, Esq.
      John L. Smeltzer, Esq.
      Barry P. Hogan, Esq.
      Royce D. Edwards, Jr., Esq.
s25